El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
La Corte de Distrito de Mayagüez dictó sentencia en contra de la sucesión de Quintín Rodríguez Cruz. No con-forme con esta sentencia algunos miembros de la sucesión *9■radicaron im escrito de apelación en la secretaría de la Corte -de Distrito de Mayagiiez. La parte apelada solicitó qne se ■desestimase este recurso, porque su abogado no había sido •debidamente notificado. Se alega, entre otras' razones, que la notificación se hizo por correo y que carece de validez, por residir los abogados de ambas partes en el mismo pueblo, -que es Cabo Rojo. La parte apelada está en lo cierto. Ha declarado este tribunal que cuando el abogado de la parte contraria tiene oficina abierta en la misma ciudad en que reside el abogado de la parte apelante, y se notifica la ape-lación de una sentencia por correo, procede la desestimación del recurso porque en tales circunstancias la notificación debe hacerse personalmente o en alguna de las otras formas que establece el artículo 320 del Código de Enjuiciamiento Civil. De acuerdo con el artículo 321 del Código de Enjuiciamiento Civil, la remisión por correo tendrá lugar cuando la persona -que hace la notificación y el notificado residen en distintos puntos. Esta corte ha interpretado la frase “distintos pun-ios” en el sentido de no incluir residencia en el mismo pueblo o el mismo municipio. Quintero v. Morales, 19 D.P.R. 1183; Gascón v. Alvarez 28 D.P.R. 362; Marxuach v. Acosta, 35 D.P.R. 636. Véase también Pueblo v. Rubio, 44 D.P.R. 889.
 Arguye el abogado del apelante que utilizó el correo x>ara hacer la notificación, porque el apelado se negó a firmarla. No existe ningún precepto legal que exija la fir-ma de la notificación. De acuerdo con el artículo .296 del Código de Enjuiciamiento Civil una apelación se interpone entregando al secretario de la corte en que fue dictada o registrada la sentencia o providencia apelada, un escrito mani■festando que se apela de ella, o de ‘determinada parte de la ■misma, and serving a similar notice on the adverse party, or his attorney. El artículo 320 del mismo cuerpo legal dispone que la diligencia de una notificación o entrega de documentos deberá hacerse personalmente a la parte o a su abogado, o podrá diligenciarse según se determina en los incisos primero y segundo de dicho artículo cuando no pueda *10bacerse la notificación personalmente. El texto ingles usa-las palabras service of notice, que en castellano significan “diligencia de notificación”. La palabra service, cuando se usa. con referencia a emplazamientos, autos, citaciones, notifica-ciones y otros procedimientos legales, significa la lectura del. documento a la persona que fia de ser notificada o la entrega a tal persona del original o de una copia del mismo. Clemmons v. State, 5 Okl. Cr. A. 119, 113 P. 238. El artículo 296. es claro cuando dice que se entregará al secretario el escrito de apelación, sirviéndole una notificación idéntica a la parte o al abogado. Los apelantes no ban cumplido con los re-quisitos establecidos por la ley ni están autorizados a utilizar el correo para llevar a cabo la notificación por el becbo de-que la parte apelada se niegue a firmarla. Los apelantes, lejos de alegar que bayan notificado al abogado de la parte-apelada, dicen que no hicieron la notificación, porque dicho-abogado se negó a firmarla y esto, a nuestro juicio, no es. bastante.

Debe desestimarse el recurso interpuesto.

El Juez Presidente Sr. del Toro no intervino.